Case 9:19-cv-81123-DMM Document 62 Entered on FLSD Docket 10/18/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                           Case No. 19-CV-81123-MIDDLEBROOKS

  KINON SURFACE DESIGN, INC.,

         Plaintiff,
  v.

  HYATT INT’L CORPORATION., et al.,

        Defendants.
  ___________________________________/

      DEFENDANTS HYATT INTERNATIONAL CORPORATION’S AND HYATT
    INTERNATIONAL TECHNICAL SERVICES, INC.’S MOTION TO STAY MERITS
   DISCOVERY PENDING RESOLUTION OF DEFENDANTS’ MOTIONS TO DISMISS

         Under Fed. R. Civ. P. 26(c) and L.R. 7.1, Defendants, Hyatt International Corporation

  (“HIC”) and Hyatt International Technical Services, Inc. (“HITS”), appearing specially for the

  limited purpose of contesting personal jurisdiction, subject-matter jurisdiction, and venue,

  respectfully request that this Court enter an Order staying merits discovery pending the

  resolution of their Motion to Dismiss, [DE 52]. Permitting only limited jurisdictional discovery

  at this stage will minimize expenses to all parties and will aid the Court in deciding not only

  HIC’s and HITS’s pending motion to dismiss, but also Hyatt of China Ltd.’s (“HOCL”) and

  Hyatt International Hotel Management (Beijing) Co., Ltd.’s (“HIHM Beijing”) forthcoming

  motion to dismiss, as well as these Defendants’ joint, forthcoming forum non conveniens motion.

         In addition, such an order would follow the applicable rule of law established by the

  Florida Supreme Court in Gleneagle Ship Mgmt. Co. v. Leondakos, 602 So. 2d 1282 (Fla. 1992),

  and approved by the Eleventh Circuit Court of Appeals:
Case 9:19-cv-81123-DMM Document 62 Entered on FLSD Docket 10/18/2019 Page 2 of 7



         We adopt the federal courts’ policy allowing discovery on questions of
         jurisdiction because limited discovery in such instances will provide the trial court
         with additional information on which to base its decision regarding jurisdiction….
                                                ***
         While a plaintiff should not file a frivolous complaint alleging personal
         jurisdiction, we recognize that averments made in good faith may not always rise
         to assertions which could be made under oath. Thus, a plaintiff should be able to
         conduct limited discovery on the jurisdictional question in order to gather facts
         and file an opposing affidavit. Once discovery on the jurisdictional issue is
         concluded, the procedure outlined in Venetian Salami [to address jurisdictional
         motions] should be followed by the trial court.

         We emphasize that the discovery which is envisioned by our holding here should
         not be broad, onerous or expansive, nor should it address the merits of the case.
         Also, where possible, the discovery should be carried out so as to minimize
         expense to the defendant.

  Gleneagle, 602 So. 2d at 1284;1see also, e.g., Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 n.7

  (11th Cir. 1999) (holding that the district court did not err in dismissing an action before

  discovery was taken while acknowledging that the Eleventh Circuit follows the rule from

  Gleneagle that a plaintiff has a qualified right to conduct appropriately limited jurisdictional

  discovery); Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 729-31 (11th Cir. 1982) (holding that a

  plaintiff has a qualified right to conduct jurisdictional discovery); Hewitt v. Mobile Reach Int’l,

  No. 6:06-cv-1105-0r1-31KRS, 2007 U.S. Dist. LEXIS 5846, at *1 (M.D. Fla. Jan. 26, 2007)

  (The “Eleventh Circuit and the Florida Supreme Court both authorize courts to permit parties to

  conduct limited discovery to resolve jurisdictional questions.”); Bosdorf v. Beach, 79 F. Supp. 2d

  1337, 1342 n.9 (S.D. Fla. 1999) (citing Gleneagle and reasoning that “precedent from the

  Eleventh Circuit and Florida courts support a qualified right to conduct jurisdictional

  discovery”).

         In further support, HIC and HITS provide the following memorandum of law:


         1
             All emphasis is supplied unless otherwise noted.


                                                   2
Case 9:19-cv-81123-DMM Document 62 Entered on FLSD Docket 10/18/2019 Page 3 of 7



                                   MEMORANDUM OF LAW

    I.   BACKGROUND.

         On August 8, 2019, Plaintiff filed this “mulligan,” China-centered action for alleged

  copyright infringement (“Kinon II”). Plaintiff’s Complaint does not identify an act of alleged

  infringement committed by HIC and HITS within the U.S. The only allegation that ostensibly

  connects this case to the U.S. is HIC’s and HITS’ supposed posting of the accused images to

  <hyatt.com>. However, HIC’s and HITS’s jurisdictional declarations deny that allegation and,

  more importantly, this issue has already been fully litigated and decided in Kinon I, Case No. 18-

  cv-81065-DMM (S.D. Fla.). Indeed, in Kinon I, Plaintiff placed sole responsibility on Hyatt

  Corporation for posting the accused images to <hyatt.com>, and the jury determined that such

  actions did not cause Plaintiff’s claimed loss. See Kinon I, [DEs 135 & 137]; Kinon II, [DE 52].

         On September 30, 2019, Defendants HIC and HITS filed their Kinon II motion to dismiss

  under Rules 12(b)(1)-(3), (6), [DE 52], detailing why this Court lacks personal and subject-

  matter jurisdiction over HIC and HITS, and why venue is improper here. In addition, HIC and

  HITS explained why federal issue-preclusion and judicial-estoppel precedent bars Plaintiff from

  relitigating ownership and causation as to <hyatt.com>. Plaintiff’s recent, specious opposition,

  [DE 61], misstates applicable law on issue preclusion and judicial estoppel and mischaracterizes

  the repeated, central position that Plaintiff pursued in Kinon I—i.e., that Hyatt Corporation

  owned and was solely responsible for <hyatt.com>. Accordingly, posting the accused images to

  <hyatt.com> is not at issue in Kinon II—whether in terms of purported jurisdiction or the merits.

  Plaintiff cannot change the issues litigated—and resolved with finality—in Kinon I. See Kinon I,

  [DEs 133, 135, & 137].




                                                  3
Case 9:19-cv-81123-DMM Document 62 Entered on FLSD Docket 10/18/2019 Page 4 of 7



         On September 16, 2019, Plaintiff served merits discovery requests on both HIC and

  HITS, including interrogatories and requests for production.2 On October 9, 2019, Plaintiff

  served HIC and HITS with Plaintiff’s first request for production in aid of jurisdiction.

         For the reasons articulated here, HIC and HITS respectfully request that this Court stay

  merits discovery pending resolution of Defendants’ motions to dismiss. Discovery should be

  limited to the threshold issue of jurisdiction. Doing so would follow the above-cited Eleventh

  Circuit and Florida precedent, which recognizes that foreign defendants who challenge

  jurisdiction should not be put through the broad, unnecessary burden of merits discovery until

  jurisdiction is established. That approach is particularly appropriate here given that merits

  discovery already occurred in Kinon I.

   II.   ARGUMENT.

         Courts within this district often stay merits discovery pending resolution of a motion to

  dismiss for lack of jurisdiction.    See   Kilma v. Carnival Corp., Case No. 08-20335-CIV-

  MOORE, 2008 U.S. Dist. LEXIS 85138, at *9 (S.D. Fla. 2008) (staying the proceedings and

  limiting discovery to jurisdictional issues where a party challenged jurisdiction: “The discovery

  must be narrowly tailored to personal jurisdiction issues and may not stray to the merits of the

  case.”); Gillier v. Servicios Agecom, Civ. No. 17-23155-Civ-Scola, 2017 U.S. Dist. LEXIS

  215857, at *3-4 (S.D. Fla. Nov. 27, 2017) (staying merits discovery pending a ruling on motions

  to dismiss for lack of personal jurisdiction); McCullough v. Royal Caribbean Cruises, Ltd., No.

  16-cv-20194, 2017 U.S. Dist. LEXIS 4057, at *3-4 (S.D. Fla. Jan. 11, 2017) (staying merits

  discovery pending ruling on motion to dismiss for lack of personal jurisdiction).


         2
          HIC and HITS later received an extension from Plaintiff’s counsel to respond to these
  discovery requests.


                                                   4
Case 9:19-cv-81123-DMM Document 62 Entered on FLSD Docket 10/18/2019 Page 5 of 7



         Moreover, that approach is consistent with Eleventh Circuit and Florida precedent

  regarding the unnecessary burden and expense of responding to broad merits discovery when a

  defendant has raised a potentially viable jurisdictional challenge. Under such circumstances, the

  plaintiff, instead, should have a qualified right to serve appropriately limited jurisdictional-

  discovery requests. See, e.g., Gleneagle, 602 So. 2d at 1284; Posner, 178 F.3d at 1214 n.7;

  Eaton, 692 F.2d at 729-31; Hewitt, 2007 U.S. Dist. LEXIS 5846, at *1; Bosdorf, 79 F. Supp. 2d

  at 1342 n.9.

         Here, HIC and HITS move this Court to stay merits discovery, which will cause no

  prejudice to Plaintiff because merits discovery has already occurred in Kinon I regarding the

  same alleged acts of infringement. Further, HIC’s and HITS’s pending motion to dismiss Kinon

  II is case-dispositive on legal issues that do not involve the merits. Finally, HIC and HITS do

  not object to Plaintiff taking appropriately limited jurisdictional discovery to address the

  dispositive question of this Court’s jurisdiction vel non in Kinon II. See Eaton, 692 F.2d at 729-

  31; Gleneagle, 602 So. 2d at 1284.

                                          CONCLUSION

         For these reasons, good cause and reasonableness support a stay of merits discovery

  pending the Court’s resolution of the jurisdictional questions raised, and to be raised, through

  Defendants’ motions to dismiss. HIC and HITS, thus, respectfully request that the Court enter an

  Order staying merits discovery pending rulings on Defendants’ motions to dismiss.

                                                   Respectfully submitted,
  Lewis Brisbois Bisgaard & Smith LLP                 Lewis Brisbois Bisgaard & Smith LLP
  JONATHAN D. GOINS (pro hac vice)                    2 Alhambra Plaza, Suite 1110
  1180 Peachtree Street NE                            Coral Gables, Florida 33134
  Suite 2900                                          Telephone: 786.353.0210
  Atlanta, GA 30309                                   Facsimile: 786.513.2249
  Telephone: 404.991.2160
  Facsimile: 404.467.8845                             BY: /s/ David L. Luck

                                                  5
Case 9:19-cv-81123-DMM Document 62 Entered on FLSD Docket 10/18/2019 Page 6 of 7



                                                          TODD R. EHRENREICH
                                                          JONATHAN D. GOINS
                                                          GA. BAR NO. 738593
                                                          DAVID L. LUCK
                                                          FBN 041379
                                                          JENNA L. FISCHMAN
                                                          FBN 099400

    COUNSEL FOR DEFENDANTS, HYATT INTERNATIONAL CORPORATION AND HYATT
                  INTERNATIONAL TECHNICAL SERVICES, INC.


                       CERTIFICATE OF GOOD-FAITH CONFERRAL

         Pursuant to Local Rule 7.1(a)(3), I CERTIFY that defense counsel conferred with

  Plaintiff’s counsel regarding the relief sought here, and Plaintiff opposes this motion.

  Specifically, defense counsel, David L. Luck, e-mailed Plaintiff’s lead counsel, Joel Rothman, at

  11:35 a.m. on October 15, and followed up with a voicemail for Mr. Rothman at 2:35 p.m.,

  seeking Plaintiff’s position on this motion through a response e-mail or a return call.

         At approximately 3:15 p.m. on October 15, Mr. Rothman called back while Mr. Luck

  was out of the office and spoke with Mr. Luck’s assistant and paralegal, Jacqueline Perdomo.

  Mr. Rothman did not provide his position to Ms. Perdomo.

         Defense counsel, Jenna L. Fischman, called Mr. Rothman back at 3:25 p.m. on October

  15. During that approximately 15-minute call, Mr. Rothman and his colleague, Mr. Wirth,

  explained that they oppose this motion but would be willing to consider an informal holdback of

  merits discovery. Ms. Fischman disagreed with that approach.

         On October 16, Plaintiff’s counsel called defense counsel and sent a series of additional

  e-mails indicating that they had other matters that they wanted to discuss about this discovery

  issue, but Mr. Rothman would not convey those matters in writing. In response, Mr. Luck

  reiterated that HIC and HITS maintain their position that a formal motion to stay merits



                                                   6
Case 9:19-cv-81123-DMM Document 62 Entered on FLSD Docket 10/18/2019 Page 7 of 7



  discovery is necessary and highlighted Plaintiff’s already-communicated opposition to such a

  motion.

                                                     /s/ David L. Luck
                                                     DAVID L. LUCK
                                                     FBN 041379




                                 CERTIFICATE OF SERVICE

         I CERTIFY that on this 18th day of October, 2019, the foregoing was filed with the

  Court’s CM/ECF Service. I also certify that the foregoing document is being served this day on

  all counsel of record via transmission of Notices of Electronic filing generated by CM/ECF.



                                                     /s/ David L. Luck
                                                     DAVID L. LUCK
                                                     FBN 041379




                                                 7
